Name: 80/301/EEC: Commission Decision of 25 February 1980 amending Decision 70/47/EEC exempting the French Republic from applying to certain species the Council Directives of 14 June 1966 on the marketing of fodder plant and cereal seed (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  plant product;  means of agricultural production
 Date Published: 1980-03-14

 Important legal notice|31980D030180/301/EEC: Commission Decision of 25 February 1980 amending Decision 70/47/EEC exempting the French Republic from applying to certain species the Council Directives of 14 June 1966 on the marketing of fodder plant and cereal seed (Only the French text is authentic) Official Journal L 068 , 14/03/1980 P. 0030 - 0030Commission Decisionof 25 February 1980amending Decision 70/47/EEC exempting the French Republic from applying to certain species the Council Directives of 14 June 1966 on the marketing of fodder plant and cereal seed(Only the French text is authentic)(80/301/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed [1], as last amended by Directive 79/692/EEC [2], and in particular Article 23a thereof,Whereas the French Republic was exempted by Commission Decision 70/47/EEC [3] from applying to certain species the Council Directives of 14 June 1966 on the marketing of fodder plant and cereal seed ;Whereas the production and marketing of seed of the species Persian clover (Trifolium resupinatum L.) has since proved likely to develop in France ;Whereas, therefore, the conditions for granting exemption for this species are no longer fulfilled and the exemption must be revoked ;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION :Article 1The exemption from applying Directive 66/401/EEC granted to the French Republic by Article 1 (1) of Directive 70/47/EEC is hereby revoked in so far as it concerns the species Trifolium resupinatum L. (Persian clover).Article 2This Decision is addressed to the French Republic.Done at Brussels, 25 February 1980.For the CommissionFinn GundelachVice-President[1] OJ No 125, 11. 7. 1966, p. 2298/66.[2] OJ No L 205, 13. 8. 1979, p. 1.[3] OJ No L 13, 19. 1. 1970, p. 26.--------------------------------------------------